Citation Nr: 0524765	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  98-00 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for convulsive tics with a 
secondary dysthymic disorder, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to June 
1946.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, through the VA's Appeals 
Management Center (AMC) in Washington, DC, so that additional 
development could be undertaken.  Following the completion of 
the requested actions, the case was returned to the Board for 
further review.  


FINDING OF FACT

The veteran's convulsive tics are manifestations of a severe 
paramyoclonus multiplex; the related dysthymic disorder, if 
present, is asymptomatic and headaches are not shown to be 
associated with his paramyoclonus multiplex.


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating, but 
none greater, for paramyoclonus multiplex with convulsive 
tics and a secondary dysthymic disorder have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8104 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, this matter was remanded by the Board in July 
2004 for additional development.  All of the actions sought 
by the Board by its prior development request appear to have 
been completed in full as directed, and neither the veteran, 
nor his representative, contends otherwise.  See Stegall v. 
West, 11 Vet.App. 268, 270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the appellant of the information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles 
v. Principi, 16 Vet.App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  This assistance includes obtaining all 
relevant evidence adequately identified in the record, and in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  Finally, VA has a 
duty to notify the appellant that he should submit all 
pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the AMC in July 2004 fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the veteran to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, the Board finds that VA has satisfied 
its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claim for Increase

By rating action in September 1946, service connection was 
established for convulsive tics and a 10 percent evaluation 
was assigned.  Such disability was recharacterized as 
convulsive tics with a secondary dysthymic disorder and the 
rating assigned was increased to 30 percent, effective from 
December 1984, by a rating decision entered in February 1986.  
The veteran's protected 30 percent rating has remained in 
effect since that time, and in January 1997, he submitted a 
claim for increase indicating that his tic disorder had 
increased in severity.  

Multiple VA examinations have been afforded the veteran 
during the course of the instant appeal.  These have resulted 
in varying differential diagnoses as a cause for the 
veteran's convulsive tics.  In light of this fact, an attempt 
was made by the Board through its July 2004 remand to bring 
clarity to the matter.  

On remand, a complete neurological work-up was accomplished, 
and in response to the Board's query as whether the veteran's 
tics entailed or were the equivalent of a paramyoclonus 
multiplex, an examining VA neurologist in March 2005 
concluded that it was at least as likely as not that the 
veteran's tics were manifestations of a paramyoclonus 
multiplex.  Great weight is accorded such opinion, given that 
it was based not only on physical examination and testing of 
the veteran, but a review of his entire medical history, as 
set forth by the medical data on file.  

A severe paramyoclonus multiplex is evaluated as 60 percent 
disabling.  Otherwise the disorder is rated as a convulsive 
tic, based on whether it is severe (30 percent), moderate (10 
percent), or mild (0 percent).  38 C.F.R. § 4.124a, 
Diagnostic Codes 8103, 8104.  The question thus remaining is 
whether the veteran's paramyoclonus multiplex is severe.  
Such question is answered in the affirmative, based on a 
longitudinal review of the record dating to 1997.  The record 
demonstrates that, since early 1997, the veteran's tics and 
accompanying guttural utterances have been observed on 
multiple occasions as occurring constantly and over much of 
his body.  For example, VA neurological examination in 
February 2004 showed that multifocal tics were occurring 20 
to 30 times every minute and which involved his neck, facial 
muscles, trunk, and all extremities, with occasional grunts.  
The VA examiner in February 2004 determined that the 
veteran's tics were severe and occurring on a continuous 
basis.  The record likewise reflects that the veteran's tics 
have been refractory to a variety of prescribed medications.  
In all, clinical evidence on file denotes the existence of 
paramyoclonus multiplex of such extent, frequency, and 
intensity as to be reasonably characterized as severe.  To 
that extent, a 60 percent rating is for assignment for the 
disorder in question under DC 8104.  

The 60 percent rating under DC 8104 is the highest assignable 
under that DC.  There is no basis for the assignment of a 
rating in excess of 60 percent under any alternate rating 
criteria.  In this regard, the evidence of file fails to 
associate the veteran's headaches with the disability herein 
at issue, and psychiatric examinations have not disclosed the 
existence of any depression or dysthymic symptoms in 
conjunction with the veteran's paramyoclonus multiplex with 
convulsive tics.  In terms of extraschedular entitlement, 
there is no showing that this disorder is manifested by a 
need for frequent periods of hospitalization or a material 
interference with employment due exclusively to the disorder 
in question.  As such, the schedular rating assigned is 
deemed to be adequate to compensate the veteran for 
considerable loss of working time.  38 C.F.R. §§ 3.321(b), 
4.1; Van Hoose v. Brown, 4 Vet.App. 361 (1993) (The 
assignment of a compensable rating itself is recognition that 
industrial capabilities are impaired.)  


ORDER

A 60 percent rating, but none greater, for a paramyoclonus 
multiplex with convulsive tics and a secondary dysthymic 
disorder is granted, subject to those provisions governing 
the payment of monetary benefits.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


